DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 11 have been considered but are moot because a new reference is being introduced as it relates to the amended limitations.
The amendments overcome the prior rejections under 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmala et al., U.S. Patent Publication 2007/0271077, in view of Aske et al., U.S. Patent Publication 2016/0290077, hereinafter referred to as Kosmala as Aske.
Regarding Claims 1 and 2, Kosmala discloses an optimization apparatus for optimizing an objective function of a resource production system (wellbore production, Paragraph 0001), comprising:

An optimization module configured to vary a set of variable parameters of the analytical model and satisfy a set of pre-determined constraints to optimize an objection function of the resource production system, wherein running the optimization includes calculating pressure of each of the first set of segments based on the analytical model (the controller 10 is designed to optimize the reservoir and well network models so as to achieve a desired production profile from the wellbores, Paragraphs 0065, 0083).
While Kosmala discloses the above system as it relates to an optimization process for optimizing the production from one or more wellbores including minimized cost and maximized production (Paragraph 0066), it does not expressly define energy consumption of the production system as the objective function.
Additionally, Aske teaches the use of a well control production and optimization system, wherein the controller is configured for optimizing a number of features such as maximized production, minimize cost, or minimized power consumption so as to achieve a desired production state (Paragraph 0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the optimization process of Kosmala to include minimizing power 
Regarding Claim 3, Kosmala further discloses that the set of pre-determined constraints comprises a minimum and maximum threshold of the objection function (as the controller is used to maximize the oil production based on the physical manipulation of systems, primarily valves, to achieve a desired production rate, such a controlled actuation necessarily includes minimum and maximum actuation of the valves to achieve the desired production quantity, Paragraphs 0083, 0084).
Regarding Claim 4, Kosmala further discloses that the first set of operating parameters comprises a set of pump drive parameters and the set of variable parameters comprises a set of flow rates (the controller uses the models and actuates pumps/valves to achieve the desired production including flowline management and pump speed, Paragraphs 0083-0085), the optimization module calculates the pressure of each of the first set of segments based on the analytical model with the set of flow rates, and calculates the first set of operating parameters based on the calculated pressures and the model of each of the first segments (the controller takes data and optimizes the reservoir and well network models to achieve a desired flow rate/pump speed to maximize production, Paragraphs 0081-0085).
Regarding Claim 5, Kosmala further discloses that the plurality of well models comprise a second set of segments associated with a second set of operating parameters, the set of variable parameters comprises a set of flow rates associated with the plurality of well models and the second set of operating parameters (in the absence of a more explicit recitation of the manner in which the first and second segments are differentiated, it is noted that the process of defining different segments of the wellbore and/or the same segments at different times, the controller optimizing the reservoir and well 
Regarding Claim 6, Kosmala further discloses that the optimization module calculates the pressures of each of the first set of segments based on the analytical model with the set of flow rates and the second set of operating parameters, and calculates the first set of operating parameters based on the calculated pressures and the model of each of the first set of segments (the controller optimization is used to control the flow rate and production of oil from the wellbores and segments thereof based on calculated pressures in the wellbore as part of the reservoir/well network model, Paragraphs 0055, 0056, 0081-0085).
Regarding Claim 7, Kosmala further discloses that the first set of segments comprises a set of pumps and the second set of segments comprises a set of chokes, or vice versa (in so far as the data collection includes collected data from both pumps and chokes for the wellbores, the selection of first and second segments is effectively arbitrary, Paragraphs 0056-0059).
Regarding Claim 8, Kosmala further discloses that the optimization module comprises:
An analyzing unit configured to receive a feasible set of flow rates and calculate the first set of operating parameters based on the model of each of the segments (Paragraphs 0056-0059, 0081-0085);
An optimizing unit configured to vary a set of flow rates associated with the plurality of well models to obtain the feasible set of flow rates and provide the feasible flow rates to the analyzing unit to obtain the calculated first set of operating parameters while satisfying the set of predetermined constrains (the controller works in an optimizing loop with the reservoir and well networking models to update physical properties of the system such as valve position and pump speed to achieve a desired wellbore flow rate, Paragraphs 0056-0059, 0081-0085);
An invoking unit configured to iteratively invoke the analyzing unit and optimizing unit until a termination criterion is met (the system may use a local stochastic search algorithm, LSS, which allows 
Regarding Claim 9, Kosmala further discloses that the analytical model comprises a fluid property model and a fluid commingling model associated with at least one of the reservoir model (as part of the well networking and reservoir modeling, such models include fluid flow mixing in the wellbores and surface processing facilities, Paragraphs 0003, 0081-0085), the plurality of well models and the surface pipeline model (Paragraphs 0003, 0055), and the pressure of each of the first set of segments are calculated based on the analytical model with a set of flow rates associated with the plurality of well models, the surface pipeline model, and the fluid commingling model, and the fluid property model (as the models are designed to predict and adjust flow rates in the wellbore and surface system using calculated pressure, such a function is implicit in the controller optimization of the reservoir and wellbore network modeling, Paragraphs 0055, 0056, 0081-0085).
   Regarding Claim 10, Kosmala discloses an optimization method for optimizing an objection function of a resource production system, the method comprising:
Establishing an analytical model of the resource production system for receiving data from the resource production system, the analytical model comprises a reservoir model (12), a plurality of well models and a surface pipeline model (as part of the well network model, Paragraphs 0055-0059), wherein the plurality of well models comprise a first set of segments associated with a first set of operating parameters (in so far as the wellbores and reservoir may be seen as multiple production zones which are each optimized to produce a maximized production rate, Paragraphs 0055-0058, 0081-0085);
Varying a set of variable parameters of the analytical model and satisfying a set of pre-determined constraints to optimize an objective function of the resource production system (i.e. maximizing oil production from the wellbore, Paragraph 0066), wherein running the optimization includes calculating pressure of each of the first segments based on the analytical model (the reservoir 
While Kosmala discloses the above system as it relates to an optimization process for optimizing the production from one or more wellbores including minimized cost and maximized production (Paragraph 0066), it does not expressly define energy consumption of the production system as the objective function.
Additionally, Aske teaches the use of a well control production and optimization system, wherein the controller is configured for optimizing a number of features such as maximized production, minimize cost, or minimized power consumption so as to achieve a desired production state (Paragraph 0025).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the optimization process of Kosmala to include minimizing power consumption of the production site as taught by Aske.  Doing so merely constitutes an additional parameter which is known to be optimized as part of a production operation alongside cost and production, both of which are objective functions acknowledged by Kosmala as being important (Kosmala, Paragraph 0066).
Regarding Claim 11, Kosmala discloses an optimization system for a resource production system comprising a plurality of wells, the system comprising:
A well management system configured to communicate with a plurality of wells (as seen in Figures 4/5, a surface system is connected to a branching path with multiple wellbores, Paragraphs 0057-0059); and
An optimization apparatus configured to communicate with the well management system (generically computer system 60, Paragraph 0062), the optimization apparatus comprising:

An optimization module configured to vary a set of variable parameters of the analytical model and satisfy a set of pre-determined constraints to optimize an objection function of the resource production system, wherein running the optimization includes calculating pressure of each of the first set of segments based on the analytical model (the controller 10 is designed to optimize the reservoir and well network models so as to achieve a desired production profile from the wellbores, Paragraphs 0065, 0083);
	Wherein, the optimization module provides a result of the optimization to the well management system, and the well management system communicates with the plurality of wells to perform a production optimization based on the result of the optimization (Paragraphs 0081-0085).
While Kosmala discloses the above system as it relates to an optimization process for optimizing the production from one or more wellbores including minimized cost and maximized production (Paragraph 0066), it does not expressly define energy consumption of the production system as the objective function.
Additionally, Aske teaches the use of a well control production and optimization system, wherein the controller is configured for optimizing a number of features such as maximized production, 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the optimization process of Kosmala to include minimizing power consumption of the production site as taught by Aske.  Doing so merely constitutes an additional parameter which is known to be optimized as part of a production operation alongside cost and production, both of which are objective functions acknowledged by Kosmala as being important (Kosmala, Paragraph 0066).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676